DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 February, 2022 has been entered.
 
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 13 have been amended to include the limitation of “a supporting pad fixed on an inner lateral surface…made of resin, wherein the retainer guiding device includes a supporting roller contactable with the supporting pad and the supporting roller has a rotation axis parallel to the substrate supporting surface.” The combination of the resin supporting pad used with a described roller is neither taught, suggested, nor rendered obvious by the prior art. The art cited in previous actions does teach the use of rollers, but does not teach the presence of a resin supporting pad in a way that would make its use obvious. Consequently, the claimed subject matter is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 9818619) teaches a top ring having non-rotating bearing elements facilitating vertical movement of top ring components relative to one another.
Deuscher (US 9039488) teaches a top ring having rotating bearing elements facilitating vertical movement of top ring components relative to one another, but that are located externally to the retaining ring and do not appear to restrict horizontal movement.
Nabeya et al. (US 8100743) teaches a top ring having non-rotating bearing elements facilitating vertical movement of top ring components relative to one another.
Suwabe (US 6916234) teaches a top ring using ball bearings to facilitate movement of top ring components relative to one another.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723